Exhibit 10.4

GUARANTY OF COLLECTION

THIS GUARANTY OF COLLECTION (the “Guaranty”) is made as of March 22, 2007, by
JOHN WOODALL (the “Guarantor”) to and for the benefit of AJW PARTNERS, LLC (“AJW
Partners”), AJW OFFSHORE, LTD. (“AJW Offshore”), AJW QUALIFIED PARTNERS, LLC
(“AJW Qualified Partners”), and NEW MILLENNIUM CAPITAL PARTNERS II, LLC (“New
Millennium” and together with AJW Partners, AJW Offshore and AJW Qualified
Partners, “NIR”).

R E C I T A L S:

A. NIR is willing to purchase callable secured convertible notes of Greens
Worldwide Incorporated, an Arizona corporation (“Borrower”), in the aggregate
principal amount of $7,807,500, pursuant to that Securities Purchase Agreement
dated as of the date hereof among Borrower and NIR (the “Notes”), provided NIR
receives a guaranty of collection from the Guarantor with respect to the
Liabilities (as defined below).

B. The Guarantor will benefit from the Notes and desires to induce NIR to extend
the credit to Borrower.

NOW, THEREFORE, to induce NIR from time to time, in its sole discretion, to
extend or continue credit to Borrower and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor agrees with NIR as follows:

1. Guaranty. The Guarantor guarantees to NIR full and prompt collection of up to
$625,000 of all outstanding principal amounts due under the Notes, but not any
interest, fees, or other amounts of any kind whatsoever that shall be due to NIR
by Guarantor (the “Liabilities”). As used in this Guaranty, the term
“Liabilities” does not include any liability of Borrower to NIR other than the
obligations of Borrower under the Notes with respect to up to $625,000 of the
outstanding principal amount only and any renewals, extensions or modifications
of the Notes with respect to up to $625,000 of the outstanding principal amount
only.

2. Guaranty of Collection. This is a guaranty of collection only, and not a
guaranty of payment. Before enforcing this Guaranty, (i) NIR first must
foreclose upon any collateral securing the Notes, (ii) NIR must use reasonable
efforts to obtain judgment against Borrower and any guarantors of payment
(“Payment Guarantors”) of the Liabilities, (iii) NIR must use reasonable efforts
to execute on any judgment obtained against Borrower (but not any Payment
Guarantors), and (iv) following execution, a portion of the sums due under the
Notes must remain unpaid (a “Deficiency Amount”); provided, however, if Borrower
becomes the debtor in any voluntary or involuntary bankruptcy case, then NIR
immediately may enforce this Guaranty against Guarantor.

 

– 1 –



--------------------------------------------------------------------------------

3. Termination of Guaranty. This Guaranty shall remain in effect and will not
terminate until the Liabilities have been paid in full.

4. Waivers. The Guarantor waives (i) notice of acceptance of this Guaranty,
(ii) all presentments and protests, and (iii) notice of dishonor.

5. Obligations Absolute. Except as set forth in this Guaranty, the Guarantor’s
obligations are in all respects absolute and unconditional and will not be
impaired, modified, released or limited by any occurrence or condition
whatsoever, including, without limitation, (i) any modification, discharge,
renewal or extension of the Liabilities or the Notes, or any amendment,
modification or stay of NIR’s rights under the Notes which may occur in any
bankruptcy or reorganization case or proceeding concerning Borrower, whether
permanent or temporary and whether or not assented to by NIR, (ii) any notice of
withdrawal of this Guaranty, at any time and from time to time before, at or
after maturity, (iii) any substitution or exchange, in whole or in part, of any
collateral or any security held in connection with the Notes, (iv) any
furnishing of additional collateral for the Notes, (v) any determination that
any collateral has become impaired or that any security interest taken by NIR to
secure the Notes is invalid or unperfected, (vi) any determination that any
signatures on behalf of Borrower on the Notes are not genuine or that the Notes
are not the legal, valid and binding obligation of Borrower, or (vii) any
defenses which Borrower may have as to any sums due under the Notes.

6. Subordination of Borrower’s Obligations to the Guarantor. The Guarantor
subordinates all obligations of Borrower owing to the Guarantor, whether now
existing or hereafter arising, to the Liabilities. Following the occurrence of
any event requiring payment under this Guaranty, any payments made by Borrower
to the Guarantor will be deemed to be held in trust by the Guarantor for NIR and
will be paid over to NIR on account of the Liabilities without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty
except to the extent of such payment.

7. Waiver of Subrogation. Until the Liabilities have been paid in full, the
Guarantor irrevocably waives, relinquishes and renounces any right of
subrogation, contribution, indemnity, reimbursement or any claim whatsoever
which the Guarantor may have against Borrower, any Payment Guarantor or any
other guarantors liable on the Notes arising out of, or in any way connected
with, the documents evidencing, securing, guaranteeing or otherwise relating to
the Notes (the “Loan Documents). The Guarantor will not assert any such claim
against Borrower, any Payment Guarantor or any such guarantor, in any
proceeding, legal or equitable, including any bankruptcy, insolvency or
reorganization proceeding, before NIR is paid in full for the Liabilities. This
provision will inure to the benefit of and will be enforceable by NIR, Borrower
and any such guarantors, and their successors and assigns, including any trustee
in bankruptcy or debtor-in-possession. This provision will not prevent the
Guarantor from asserting a claim against Borrower, any Payment Guarantor or any
such guarantors once the Liabilities have been fully paid to NIR. Once the
Liabilities have been paid in full, if the Guarantor has made any payment to NIR
under this Guaranty, then NIR will assign to the Guarantor, to the extent of
such payment, NIR’s interest in the Loan Documents and any judgments against
Borrower and any Payment Guarantor.

 

– 2 –



--------------------------------------------------------------------------------

8. Security Agreement and Right of Setoff. NIR will have a lien on and security
interest in (and may, without demand or notice of any kind, at any time and from
time to time, when any amount is due and payable by the Guarantor under this
Guaranty, appropriate and apply toward the payment of such amount, in such order
of application as NIR may elect) any and all balances, credits, deposits,
accounts or monies of or in the name of the Guarantor now or hereafter with NIR
and any and all property of every kind or description of or in the name of the
Guarantor now or hereafter, for any reason or purpose whatsoever, in the
possession or control of or in transit to NIR or any agent or bailee for NIR,
without regard to whether NIR receives the same in pledge, for safe keeping, as
agent for collection or transmission or otherwise, or whether NIR had
conditionally released the same, all of which shall at all times constitute
additional security for the Liabilities and the obligations of the Guarantor
under this Guaranty. NIR also will have a right to setoff, at any time, without
notice to the Guarantor, any and all deposits or other sums at any time or times
credited by or due from NIR in any capacity to the Guarantor, whether or not
due. NIR will be deemed to have exercised such right of setoff and to have made
a charge against any deposits or obligations due from NIR immediately on
occurrence of an event requiring payment under this Guaranty, even though such
charge is subsequently made or entered on the books of NIR.

9. Reinstatement of Guaranteed Liabilities. The Guarantor acknowledges and
agrees that the Guarantor’s obligations hereunder shall apply to and continue
with respect to any amount paid to NIR on the Liabilities which is subsequently
recovered from NIR for any reason whatsoever (including, without limitation, as
a result of any bankruptcy, insolvency or fraudulent conveyance proceeding),
notwithstanding the fact that the Liabilities may have been previously paid in
full or this Guaranty terminated, or both.

10. Assignment. NIR may, from time to time, whether before or after any
withdrawal of this Guaranty, without notice to the Guarantor, assign or transfer
any or all of the Liabilities or any interest therein; and, notwithstanding any
such assignment or transfer or any subsequent assignment or transfer thereof,
such Liabilities shall be and remain Liabilities for purposes of this Guaranty,
and each and every immediate and successive assignee or transferee of any of the
Liabilities or of any interest therein shall, to the extent of the interest of
such assignee or transferee in the Liabilities, be entitled to the benefits of
this Guaranty to the same extent as if such assignee or transferee were NIR;
provided, however, that, unless NIR shall otherwise consent in writing, NIR
shall have an unimpaired right, prior and superior to that of any such assignee
or transferee, to enforce this Guaranty, for the benefit of NIR, as to that
portion of the Liabilities which NIR has not assigned or transferred.

11. Cumulative Rights; No Waiver. Each and every right granted to NIR hereunder
or under any other document delivered hereunder or in connection herewith, or
allowed it by law or equity, shall be cumulative and may be exercised from time
to time subject only to the limitations set forth in this Guaranty. No failure
on the part of NIR to exercise, and no delay in exercising, any right shall
operate as a waiver thereof, nor shall any single or partial exercise by NIR of
any right preclude any other or future exercise thereof or the exercise of any
other right.

 

– 3 –



--------------------------------------------------------------------------------

12. Credit Investigation. The Guarantor has not relied on any representation of
NIR as to the financial condition, operation or creditworthiness of Borrower.
The Guarantor further agrees that NIR shall have no duty or responsibility now
or hereafter to make any investigation or appraisal of Borrower on behalf of the
Guarantor or to provide the Guarantor with any credit or other information which
may come to its attention now or hereafter.

13. Interpretation and Construction. Each reference herein to NIR shall be
deemed to include its successors and assigns, and each reference to Borrower and
the Guarantor and any pronouns referring thereto as used herein shall be
construed in the singular or plural as the context may require and shall be
deemed to include the heirs, executors, administrators, legal representatives,
successors and assigns of Borrower and the Guarantor, all of whom shall be bound
by the provisions hereof. To the extent that Borrower or the Guarantor is either
a partnership or a corporation, all references herein to Borrower and to the
Guarantor, respectively, shall be deemed to include any successor or successors,
whether immediate or remote, to such partnership or corporation. If the
Guarantor is a corporation, the Guarantor represents that each officer signing
on its behalf has been duly authorized to execute this Guaranty on behalf of the
corporation by its board of directors or stockholders.

14. Continuing Guaranty. This instrument is intended to be a full, complete and
continuing guaranty to NIR to the extent of and for the Liabilities owing by
Borrower to NIR from time to time and to be valid and continuous without other
or further notice to the Guarantor, notwithstanding the death, disability or
dissolution of Borrower or any other guarantor, until notice in writing of
withdrawal of this Guaranty, signed by the parties hereto or any of them or by
the legal representative(s) of a deceased party, has actually been given to NIR,
and then only as to the party or parties signing such notice and to transactions
subsequent to the time of such notice; provided, however, that no such notice of
withdrawal shall affect or impair any of the agreements and obligations of the
Guarantor hereunder with respect to any and all Liabilities existing at the time
of actual receipt of such notice by NIR until paid in full; and shall not affect
or impair NIR’s right to recover all expenses paid or incurred by NIR
endeavoring to enforce this Guaranty against the Guarantor. All of the
agreements and obligations of the Guarantor under this Guaranty shall,
notwithstanding any such notice of withdrawal, remain in effect until all such
Liabilities and all such expenses shall have been paid in full.

15. Subsequent Guaranties. No subsequent guaranty by the Guarantor or any other
person of the Liabilities shall be deemed to be in lieu of or to supersede this
Guaranty, unless otherwise expressly provided therein. The obligation under this
Guaranty shall be in addition to any obligation of the Guarantor as endorser of
any obligations of Borrower.

16. Jurisdiction and Venue. The Guarantor irrevocably submits to the
jurisdiction and venue of the United States Federal Courts located in New York,
New York, in any suit, action or proceeding arising out of or relating to this
Guaranty. The Guarantor irrevocably waives, to the fullest extent permitted by
law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding brought in any such court and any claim
that any such suit, action or proceeding brought in such a court has been
brought in an inconvenient forum. The Guarantor agrees that a final judgment in
any such suit, action or proceeding brought in such a court shall be conclusive
and binding on the Guarantor.

 

– 4 –



--------------------------------------------------------------------------------

17. Entire Agreement. This writing represents the entire agreement of the
parties and is intended as a complete and exclusive statement of the terms of
this Guaranty. No amendment or modification shall be effective unless made in
writing and signed by the parties. No course of dealing, course of performance
or trade usage, and no parol evidence of any nature, shall be used to
supplement, amend or modify the terms hereof.

18. Governing Law. This Guaranty shall be performed, governed by and construed
in accordance with the laws of the State of New York. If any provision of this
Guaranty shall be held invalid by any court of competent jurisdiction, such
holding shall not invalidate any other provision hereof.

WITNESS the following signature as of this 22nd day of March, 2007.

 

/s/ JOHN WOODALL

JOHN WOODALL

 

– 5 –